
	
		III
		110th CONGRESS
		1st Session
		S. RES. 236
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Bayh (for himself,
			 Mr. Craig, Mr.
			 Kennedy, Mr. Hagel,
			 Mr. Crapo, Mr.
			 Nelson of Nebraska, Mr.
			 Cardin, Mr. Byrd,
			 Mr. Durbin, Ms.
			 Snowe, Mr. Roberts,
			 Mr. Lott, Mr.
			 Coleman, Mr. Menendez,
			 Mr. Akaka, Mr.
			 Martinez, Mrs. Boxer,
			 Mr. Lieberman, Mr. Alexander, and Mr.
			 Isakson) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			July 20, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			July 31, 2007
			Considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of the
		  National Anthem Project, which has worked to restore America's voice by
		  re-teaching Americans to sing the national anthem.
	
	
		Whereas a Harris Interactive Survey discovered that of men
			 and women 18 years of age and older, 61 percent of those surveyed did not know
			 all the lyrics of the first stanza of the national anthem, and of those who
			 answered the question affirmatively, 58 percent had received at least 5 years
			 of music education while growing up;
		Whereas an ABC News poll revealed that more than 1 in 3
			 Americans (38 percent) do not know that the official name of the national
			 anthem is The Star-Spangled Banner, less than 35 percent of
			 American teenagers can name Francis Scott Key as the author of the national
			 anthem, and as few as 15 percent of American youth can sing the words to the
			 anthem from memory;
		Whereas the national anthem, The Star-Spangled
			 Banner, holds a special place in the hearts and minds of the American
			 people as a symbol of national unity, resolve, and willingness to sacrifice in
			 order to preserve the Nation's sacred heritage of freedom;
		Whereas the National Anthem Project has inspired the
			 American people to have a greater appreciation of their patriotic musical
			 heritage while learning American history;
		Whereas music educators are the among the leading
			 caretakers of this important piece of our Nation’s heritage, in that many
			 students learn the national anthem in music class;
		Whereas our Nation’s future is enhanced by the quality of
			 the historic knowledge and awareness provided to children of all ages through
			 learning about the national anthem, and that high-quality music education
			 represents a worthy commitment to our children and our Nation’s future;
			 and
		Whereas, the national anthem is the symbol of American
			 ideals and freedom around the world: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of the National Anthem Project;
			(2)commends the
			 American citizens who have participated in this project; and
			(3)encourages the
			 people of the United States to learn the national anthem, The
			 Star-Spangled Banner, and its proud history.
			
	
		July 20, 2007
		Reported without amendment
	
